               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:20-cv-00160-MR


JOHN L. GRIFFIN, JR.,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
CHRISTOPHER DOVE, et al.,       )                           ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Plaintiff’s

Amended Complaint [Doc. 21].            Also pending is Defendants’1 Motion for

Extension of Time to Answer or Otherwise Respond to Complaint [Doc. 22].

Plaintiff is proceeding in forma pauperis [Doc. 8].

I.    BACKGROUND

      The pro se incarcerated Plaintiff filed this civil rights suit pursuant to 42

U.S.C. § 1983 addressing an incident that allegedly occurred at Polk

Correctional Institution. The Complaint passed initial review on a claim of

excessive force against Defendant Christopher Dove, a correctional

sergeant at Polk C.I. [Doc. 10].


1 The Attorney General’s Office has filed the Motion on behalf of all Defendants for the
limited purpose of the Motion. [Doc. 22 at 1].


         Case 3:20-cv-00160-MR Document 23 Filed 01/25/21 Page 1 of 6
      In the Amended Complaint, the Plaintiff names as Defendants:

Christopher Dove; FNU Chamber, a correctional officer at Polk C.I.; and FNU

Wilson, a sergeant at Polk C.I.

      Plaintiff alleges that, on April 19, 2019, Defendant Dove punched his

face four times, Defendant Chamber “push[ed] Plaintiff[’s] head 3 time[s] into

the wall,” and Defendant Wilson “handcuff[ed] too tight on Plaintiff[’s] wrist.”

[Doc. 21 at 4-5]. As injuries, the Plaintiff alleges that he sustained three

broken bones around his eye, that his forehead was swollen, and that his

“wrist was cut.” [Doc. 21 at 5]. The Plaintiff seeks $100,000.

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether the complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.


                                         2

        Case 3:20-cv-00160-MR Document 23 Filed 01/25/21 Page 2 of 6
Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       The Eighth Amendment prohibits prison officials from unnecessarily

and wantonly inflicting pain on prisoners. Hill v. Crum, 727 F.3d 312, 317

(4th Cir. 2013).    “An inmate’s Eighth Amendment excessive force claim

involves both an objective and a subjective component.” Brooks v. Johnson,

924 F.3d 104, 112 (4th Cir. 2019). “The objective component asks whether

the force applied was sufficiently serious to establish a cause of

action.” Id. The subjective component “ultimately turns on whether force

was applied in a good faith effort to maintain or restore discipline or




                                        3

          Case 3:20-cv-00160-MR Document 23 Filed 01/25/21 Page 3 of 6
maliciously and sadistically for the very purpose of causing harm.” Id. at 112-

13.

      Plaintiff has stated a plausible claim that Defendants Dove and

Chamber used excessive force against him for the purpose of causing harm.

However, the Plaintiff has failed to state a plausible excessive force claim

against Defendant Wilson. The Plaintiff alleges only that Defendant Wilson

placed him in tight handcuffs, resulting in a cut. The Court cannot conclude

from these sparse allegations that Defendant Wilson used sufficiently

serious force or that Wilson subjectively applied that force sadistically or for

the purpose of harming the Plaintiff. Therefore, the excessive force claim

has passed initial review against Defendants Dove and Chamber but the

claim against Defendant Wilson will be dismissed for failure to state a claim

upon which relief can be granted.

IV.   CONCLUSION

      For the reasons stated herein, the Amended Complaint has passed

initial review for the alleged use of excessive force against Defendants Dove

and Chamber, but the claim against Defendant Wilson is dismissed without

prejudice.

      This Court’s Local Rule 4.3 sets forth the procedure to waive service

of process for current or former employees of NCDPS in actions filed by


                                       4

        Case 3:20-cv-00160-MR Document 23 Filed 01/25/21 Page 4 of 6
North Carolina State prisoners. In light of the Court’s determination that this

case passes initial review against Defendants Dove and Chamber, the Court

will order the Clerk of Court to commence the procedure for waiver of service

as set forth in Local Civil Rule 4.3 for Defendant Chamber, who is alleged to

be a current or former employee of NCDPS.2

         The Defendants have filed a Motion for Extension of Time to Answer

or Otherwise Respond to Complaint [Doc. 22] so that counsel can investigate

the claims and factual allegations to determine whether a defense will be

tendered, the appropriate response, and the defenses available to

Defendants. The Motion will be granted as to Defendant Dove. However,

the Motion is denied as moot as to Defendant Chamber, who has not yet

been served, and Defendant Wilson, against whom the Plaintiff has failed to

state a claim.

         IT IS, THEREFORE, ORDERED that the Amended Complaint has

passed initial review against Defendants Dove and Chamber. The claim

against Defendant Wilson is DISMISSED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that the Defendants’ Motion for Extension

of Time to Answer or Otherwise Respond to Complaint [Doc. 22] is




2   Defendant Dove has already waived service. [Doc. 18].
                                            5

           Case 3:20-cv-00160-MR Document 23 Filed 01/25/21 Page 5 of 6
GRANTED as to Defendant Dove until March 21, 2021, and is DENIED as

moot as Defendants Chamber and Wilson.

     The Clerk of Court shall commence the procedure for waiver of service

as set forth in Local Civil Rule 4.3 for Defendant Chamber, who is alleged

to be a current or former employee of NCDPS.

     IT IS SO ORDERED.
                         Signed: January 25, 2021




                                         6

       Case 3:20-cv-00160-MR Document 23 Filed 01/25/21 Page 6 of 6
